DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application and are examined on the merits herein. 

Priority
This application claims priority to U.S. Provisional Application no. 62/780,388 filed on 12/17/2018, U.S. Provisional Application no. 62/834,427 filed on 04/16/2019, and U.S. Provisional Application no. 62/857,977 filed on 06/06/2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DKPA201800132, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application no. '338 does not provide support in the specification for the wicking member comprising a second different fibrous material composition as disclosed in claim 2. Application no. '338 and '427 do not provide support in the specification for the wicking member including a trailing portion as disclosed in claim 4. Application no. '338 and '427 do not provide support in the specification for the lockstitching comprising hydrophobic thread material as disclosed in claim 9. Application no. '338 does not provide support in the specification for the majority of the fibrous material of the wicking member not being comprised of cotton or rayon as disclosed in claim 10. Application no. '338 does not provide support in the specification for the wicking member being imparted with a color visibly contrasting from the color of the pledget as disclosed in claim 12. Application no. '338 and '427 do not provide support in the specification for the wicking member including a trailing portion as disclosed in claim 13. Claims 3, 5, 11, and 14-20 are thus not supported by application no. '338 from depending from an unsupported claim. Further, claims 5 and 14-20 are not supported by application no. '427 from depending from an unsupported claim. Accordingly, claims 2-5 and 9-20 do not receive priority of the application filed on 12/17/2018 and further claims 4-5, 9, and 13-20 do not receive priority of the application filed on 04/16/2019. 
Priority is given to claims 1 and 6-8 to the prior-filed application, U.S. Provisional Application no. 62/780,388 filed on 12/17/2018.
Priority is given to claims 2-3 and 10-12 to the prior-filed application, U.S. Provisional Application no. 62/834,427 filed on 04/16/2019.
Priority is given for claims 4-5, 9, 13-20 to the prior-filed application, U.S. Provisional Application no. 62/857,977 filed on 06/06/2019. 

Information Disclosure Statement
The information disclosure statement filed on 05/26/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent document(s) CN-1283979 has not been provided in full nor has a translated abstract been provided and therefore has not been considered. All other references in the IDS dated 05/26/2022 have been considered.  
	
Specification
The disclosure is objected to because of the following informalities: 
The wicking member is referred to by an incorrect reference number (pg. 18 line 25).
The withdrawal cord is referred to by an incorrect reference number (pg. 18 line 27).  
Appropriate correction is required.
The use of the terms U BY KOTEX (pg. 7 line 8), PLAYTEX SPORT (pg. 7 line 11), TENCEL (pg. 7 line 23), leomin (pg. 7 line 28), and Master Flex (pg. 26 line 5), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6 and 19-20 are objected to because of the following informalities:  
Claim 6 recites the limitation "(t)he tampon of any of claim 1" in the preamble. This should be changed to recite "(t)he tampon of claim 1".  
Claim 19 recites the limitation “one or more of physical structure, material(s) composition(s), size, wicking performance and imparted color” in lines 4-5. A list of alternatives requires the use of an oxford comma, so the limitation should be changed to recite “one or more of physical structure, material(s) composition(s), size, wicking performance, and imparted color”.
 Claim 20 recites the limitation “differ from pledgets the second tampons” in lines 1-2. This is grammatically incorrect and should be changed to recite “differ from pledgets of the second tampons”. 
Further, claim 20 recites the limitation “one or more physical structure, material(s) composition(s), size and absorption capacity”. A list of alternatives requires the use of an oxford comma, so the limitation should be changed to recite “one or more physical structure, material(s) composition(s), size, and absorption capacity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    164
    459
    media_image1.png
    Greyscale

Fig. 1 of Hasse.


    PNG
    media_image2.png
    427
    342
    media_image2.png
    Greyscale

Fig. 2 of Hasse.

Claims 1-4, 6-7, 10-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. no. US/2003/0097108 A1 to Hasse (PTO-892).
Regarding claim 1, Hasse discloses a tampon (20 tampon), comprising: a pledget (22 absorbent core), having a forward end and a rearward end (Fig. 1 as annotated above – forward and rearward end), the pledget (22 absorbent core) comprising a discrete first assembly (28 absorbent material) comprising a first fibrous material composition (para. 0049-0050, materials for creating an absorbent member comprising cotton and rayon); a withdrawal cord (48 cord) joined to the pledget (para. 0056 lines 12-16), and a wicking member (40 fluid wicking overwrap) disposed in direct contact with the pledget (Fig. 3 showing 40 fluid wicking overwrap in direct contact with 28 absorbent core), comprising a discrete second assembly (para. 0019 lines 1-21, materials for creating an overwrap comprising natural and synthetic fibers) separate and distinct from the first assembly and from the withdrawal cord (para. 0056, 40 fluid wicking overwrap, 28 absorbent material, 48 cord separate from each other until bonded), the wicking member (40 fluid wicking overwrap) having a length (Fig. 2 as annotated above – length of 40 fluid wicking overwrap) and being non-coaxially-arranged with respect to the withdrawal cord (para. 0065 lines 4-5, 48 cord may be joined to any suitable location on 20 tampon).  
Regarding claim 2, Hasse discloses that the wicking member (40 fluid wicking overwrap) comprises a second fibrous material composition (para. 0019 lines 1-21, natural and synthetic fibers) differing from the first fibrous material composition (para. 0049-0050, natural fibers (cotton and rayon)).  
Regarding claim 3, Hasse discloses that the second fibrous material composition (para. 0019 lines 1-21, natural and synthetic fibers) differs from the first fibrous material composition (para. 0049-0050 natural fibers (cotton and rayon)) in fiber component composition (second fibrous composition comprises natural and synthetic fibers while first fibrous composition comprises natural fibers).
Regarding claim 4, Hasse discloses that the wicking member (40 fluid wicking overwrap) length (Fig. 2 as annotated above – length as longitudinal direction) includes a trailing portion (44 skirt portion) extending from the rearward end of the pledget (para. 0059 lines 1-2 and 5-8; 28 absorbent core), the trailing portion (44 skirt portion) being at least 6 mm long (para. 0059 lines 3-8), and the tampon (20 tampon) exhibits wicking of at least 1.5 grams (para. 0022 lines 1-4, wicking is considered as any disclosed wicking capacity in the prior art).
Regarding claim 6, Hasse discloses that the wicking member (40 fluid wicking overwrap) and withdrawal cord (48 cord) are joined to each other along at least a portion of the length (Fig. 2 as annotated above – length as longitudinal direction) of the wicking member (Fig. 2 as annotated above - 40 fluid wicking overwrap and 48 cord shown sewn to each other along the length of 28 absorbent core).  
Regarding claim 7, Hasse discloses that a trailing length and trailing end (para. 0059 lines 1-2 and 5-8; Fig. 2 as annotated above – 44 skirt portion comprising a length at the withdrawal end of 22 absorbent core) of the wicking member (40 fluid wicking overwrap) are not joined to the withdrawal cord (Fig. 2 as annotated above - 48 cord sewn to 40 fluid wicking overwrap along the length of 28 absorbent core and not sewn along 44 skirt portion).  
Regarding claim 10, Hasse discloses that a majority of the fibrous material (para. 0019 lines 1-21) comprised by the wicking member (40 fluid wicking overwrap) is not cotton fiber, rayon fiber, or a combination thereof (para. 0019 lines 18-21, the ratio of synthetic fibers to natural fibers (cotton and rayon) can be from 90:10 to 30:70).  
Regarding claim 11, Hasse discloses that the wicking member (40 fluid wicking overwrap) comprises spun synthetic fibers (para. 0021 lines 9-12, synthetic fibers spunbonded).  
Regarding claim 13, Hasse discloses a tampon (20 tampon), comprising: a pledget (22 absorbent core), having a forward end and a rearward end (Fig. 1 as annotated above – forward and rearward end), the pledget (22 absorbent core) comprising a discrete first assembly (28 absorbent material) comprising a first fibrous material composition (para. 0049-0050, materials for creating an absorbent member comprising cotton and rayon); a withdrawal cord (48 cord) joined to the pledget (para. 0056 lines 12-16), and a wicking member (40 fluid wicking overwrap) disposed in direct contact with the pledget (Fig. 3 showing 40 fluid wicking overwrap in direct contact with 28 absorbent material), comprising a discrete second assembly (para. 0019 lines 1-21, materials for creating an overwrap comprising natural and synthetic fibers) separate and distinct from the first assembly and from the withdrawal cord (para. 0056, 40 fluid wicking overwrap, 28 absorbent material, 48 cord separate from each other until bonded), the wicking member (40 fluid wicking overwrap) having a length (Fig. 2 as annotated above – length of 40 fluid wicking overwrap including a trailing portion (44 skirt portion) extending from the rearward end of the pledget (para. 0059 lines 1-2 and 5-8; 28 absorbent core) and being non-coaxially-arranged with respect to the withdrawal cord (para. 0065 lines 4-5, 48 cord may be joined to any suitable location on the tampon); wherein the trailing portion (44 skirt portion) extending from the rearward end of the pledget (para. 0059 lines 1-2 and 5-8; 28 absorbent core), the trailing portion (44 skirt portion) being at least 6 mm long (para. 0059 lines 3-8), and the tampon (20 tampon) exhibits wicking of at least 1.5 grams (para. 0022 lines 1-4, wicking is considered as any disclosed wicking capacity in the prior art).
Regarding claim 15, Hasse discloses that the wicking member (40 fluid wicking overwrap) comprises a second fibrous material composition (para. 0019 lines 1-21, natural and synthetic fibers) differing from the first fibrous material composition (para. 0049-0050, natural fibers (cotton and rayon)).  
Regarding claim 16, Hasse discloses that the second fibrous material composition (para. 0019 lines 1-21, natural and synthetic fibers) differs from the first fibrous material composition (para. 0049-0050 natural fibers (cotton and rayon)) in fiber component composition (second fibrous composition comprises natural and synthetic fibers while first fibrous composition comprises natural fibers).
Regarding claim 17, Hasse discloses that a majority of the fibrous material (para. 0019 lines 1-21) comprised by the wicking member (40 fluid wicking overwrap) is not cotton fiber, rayon fiber, or a combination thereof (para. 0019 lines 18-21, the ratio of synthetic fibers to natural fibers (cotton and rayon) can be from 90:10 to 30:70).  
Regarding claim 18, Hasse discloses that the wicking member (40 fluid wicking overwrap) comprises spun synthetic fibers (para. 0021 lines 9-12, synthetic fibers spunbonded).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claims 1 and 4 above.
The disclosures of Hasse are explained in the rejections of claims 1 and 4 above. 
Hasse discloses that the tampon exhibits wicking of at least 2 or 3 to 6 grams (para. 0022 lines 1-4, wicking is considered as any disclosed wicking capacity in the prior art); however, Hasse differs from the instantly claimed invention in that Hasse fails to disclose that the tampon exhibits wicking of no more than 4 grams. 
Hasse discloses that the wicking of the overwrap of the tampon needs to be optimized to “draw bypassed fluid from the bottom of the vagina, thereby increasing absorbency and minimizing bypass discharge” (para. 0014) “while not aggressively adhering to tissue” (Abstract, lines 1-3; para. 0026 capillary action of the outer member causing adherence to vaginal tissue). As seen in Fig. 1, 40 fluid wicking overwrap with 44 skirt portion comprises the outer member of 20 tampon and as such the wicking of the overwrap is disclosed to be a result effective variable in that changing the wicking of the overwrap changes the absorbency of the overall system, the amount of bypass discharge, and the adherence of the system to the vaginal tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wicking member of Hasse to have a wicking of less than 4 grams as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claims 1-7 above, and further in view of NPL "Textiles and Fashion" to McLoughlin (PTO-892).
The disclosures of Hasse are explained in the rejection of claims 1-7 above. 
Hasse discloses that the withdrawal cord (48 cord) and the wicking member (40 fluid wicking overwrap) are stitched to each other and stitched to the pledget (22 absorbent core comprising 28 absorbent material) by a single line (para. 0056 lines 12-16; Fig. 2 as annotated above – showing the single line of stitching connecting the materials); however, Hasse differs from the instantly claimed invention in that Hasse fails to disclose that the type of stitching used to join the articles is lockstitching.
McLoughlin teaches the six different categories of stitching classified by the International Organization for Standardization (section 16.2 lines 7-14) and discusses the most commonly used stitches in manufacturing, specifically discussing lockstitching (section 16.2.2).
McLoughlin is considered to be analogous to the instantly claimed invention in that McLoughlin discloses stitching used in manufacturing fabric articles. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the stitches of Hasse to be lockstitches as McLoughlin teaches that lockstitches are the most widely used stitch in low-volume production and that lockstitches are very secure in that breaking one stitch will not cause the seam to unravel (see section 16.2.2 lines 3-4). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasse and McLoughlin as applied to claims 1-8 above, and further in view of U.S. P.G. Pub. no. US/2012/0053550 A1 to Kinoshita (PTO-892).
The disclosures of Hasse and McLoughlin are explained in the rejection of claim 8 above. 
The combined teachings of Hasse and McLoughlin differ from the instantly claimed invention in that Hasse and McLoughlin fail to disclose that the lockstitching comprises thread material that is inherently hydrophobic, or is treated to be hydrophobic. 
Kinoshita teaches a thread for sewing an absorbent body (12 absorbent body) and a covering material (para. 0070 lines 3-7; 11 covering material). Kinoshita further teaches that the thread is entangled to form a withdrawal cord (para. 0070 lines 3-7; 13 cord) which is treated by paraffin to be water repellant (para. 0043 lines 3-5).
Kinoshita is considered to be analogous to the instantly claimed invention in that Kinoshita teaches a catamenial tampon. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the thread material of Hasse and McLoughlin to be treated to be hydrophobic as taught by Kinoshita, because Kinoshita teaches that a water repellant property would prevent the threads from getting dirty by menstrual blood or body fluids (see 0043 lines 3-6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2008/0275411 A1 to Hughes (PTO-892).
The disclosures of Hasse are explained in the rejection of claim 1 above. 
Hasse differs from the instantly claimed invention in that Hasse fails to disclose that the material comprised by the wicking member is imparted with a second color that visibly contrasts with a first color of the pledget.  
Hughes teaches an overwrap (16 overwrap) that is imparted with a second color (15 colored portion) that visibly contrasts with a first color of a pledget (para. 0050 lines 1-13; tampon body comprising pledget).
Hughes is considered to be analogous to the instantly claimed invention in that Hughes teaches a catamenial tampon. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the coloration of the fluid wicking overwrap of Hasse to be imparted with a second color visibly contrasting from a first color of the pledget as taught by Hughes, because Hughes teaches that the colored portions of the overwrap can communicate to the user benefits of the tampon, such as improved protection, comfort, or softness (see para. 0023 lines 1-8). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claim 13 above.
The disclosures of Hasse are explained in the rejection of claim 13 above. 
Hasse discloses that the tampon exhibits wicking of at least 2 or 3 to 6 grams (para. 0022 lines 1-4, wicking is considered as any disclosed wicking capacity in the prior art); however, Hasse differs from the instantly claimed invention in that Hasse fails to disclose that the tampon exhibits wicking of no more than 4 grams. 
Hasse discloses that the wicking of the overwrap of the tampon needs to be optimized to “draw bypassed fluid from the bottom of the vagina, thereby increasing absorbency and minimizing bypass discharge” (para. 0014) “while not aggressively adhering to tissue” (Abstract, lines 1-3; para. 0026 capillary action of the outer member causing adherence to vaginal tissue). As seen in Fig. 1, 40 fluid wicking overwrap comprises the outer member of 20 tampon and as such the wicking of the overwrap is disclosed to be a result effective variable in that changing the wicking of the overwrap changes the absorbency of the overall system, the amount of bypass discharge, and the adherence of the system to the vaginal tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wicking member of Hasse to have a wicking of less than 4 grams as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claim 1 above, and further in view of Foreign Patent Application no. WO/03/022196 A2 to Kreutz (PTO-892) and U.S. P.G. Pub. no. US/2010/0130953 A1 to Fung (PTO-892).
The disclosures of Hasse are discussed in the rejection of claim 1 above. 
Hasse differs from the instantly claimed invention in that Hasse fails to disclose an array of respective packaged tampon products, comprising a first package and a second package, the first package comprising first tampons and the second package comprising second tampons, wherein wicking members of the first tampons differ from wicking members of the second tampons in one or more of physical structure, material(s) composition(s), size, wicking performance and imparted color and pledgets of the first tampons differ from pledgets of the second tampons in one or more of physical structure, material(s) composition(s), size and absorption capacity.  
Kreutz teaches an array of respective packaged tampon products, comprising multiple packages of tampons with pledgets of differing absorption capacity (pg. 2 para. 3 lines 1-15). Kreutz is considered to be analogous to the instantly claimed invention in that Kreutz teaches packages of catamenial tampons.
Fung teaches an overwrap (100 overwrap) of different dimensions for tampons of different sizes (para. 0040 lines 32-36). The wicking member of Hasse is considered a wicking overwrap. Fung is considered to be analogous to the instantly claimed invention in that Fung teaches a catamenial tampon.
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tampons of Hasse to be provided as an array of packaged tampon products comprising tampons with pledgets of different absorption capacity as taught by Kreutz and further comprising overwraps of different sizes as taught by Fung, because Kreutz teaches that women have different levels of overall menstrual flow throughout their cycles, requiring different products throughout that time (see pg. 1 para. 2 lines 1-6) and Fung further teaches that tampons of different absorbency differ in size, requiring different size overwraps (see para. 0040 lines 32-36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781